DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the Abstract and specification of the disclosure in the preliminary amendment filed 3/19/2020 are acknowledged and accepted.
     The amendments to Claims 1-6 in the preliminary amendment filed 3/19/2020 are acknowledged and accepted.
     The substitute specification filed 3/19/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).
     The amendments to the specification in the submission filed 4/10/2020 are acknowledged and accepted.
     The substitute specification filed 4/10/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c)

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 3/19/2020.  The replacement drawings were received on 4/10/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 1- Reference numeral 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites the limitation "the diameter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 4 recites the limitation "the column position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the case" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the basis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the form" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Allowable Subject Matter
     Claim 1 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-6 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2020/0218047 A1 to Kleppe et al.
U.S. Patent Application Publication US 2020/0116987 A1 to Kleppe et al.
U.S. Patent Application Publication US 2019/0324242 A1 to Boersch.
U.S. Patent Application Publication US 2019/0121155 A1 to Yu et al.
U.S. Patent Application Publication US 2019/0064495 A1 to Kleppe et al.
U.S. Patent Application Publication US 2019/0056580 A1 to Kleppe et al.
U.S. Patent Application Publication US 2014/0146376 A1 to Kleppe et al.
     This application is in condition for allowance except for the following formal matters: 
See Section 9 above regarding informalities with the drawings.
See Section 11 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/9/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872